          Case 6:16-bk-12192-WJ                   Doc 623 Filed 05/06/21 Entered 05/06/21 12:35:53                                       Desc
                                                   Main Document     Page 1 of 2

 Chapter 7 Trustee Name, Address, Telephone & FAX
                                                                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Helen Frazer
 2901 W. Coast Highway
 Suite 200                                                                                               FILED & ENTERED
 Newport Beach, CA 92663
 (949) 500-6108 Phone
                                                                                                                 MAY 06 2021
     Attorney for chapter 7 trustee                                                                         CLERK U.S. BANKRUPTCY COURT
     Chapter 7 trustee                                                                                      Central District of California
                                                                                                            BY gooch      DEPUTY CLERK




                                                  UNITED STATES BANKRUPTCY COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                          RIVERSIDE DIVISION
 In re:                                                                       CASE NO.: 6:16-bk-12192-WJ
                                                                              CHAPTER: 7
 MARK TECHNOLOGIES CORPORATION,

                                                                                   ORDER ON FINAL FEE APPLICATIONS
                                                                                           ALLOWING PAYMENT OF:
                                                                                 (1) COURT AND U.S. TRUSTEE FEES; AND
                                                                                     (2) FINAL FEES AND EXPENSES OF
                                                                                      TRUSTEE AND PROFESSIONALS
                                                                                              [LBR 2016-1(c)(4)]
                                                                              DATE:      May 4, 2021
                                                                              TIME:      1:00 p.m.
                                                                              COURTROOM: 304
                                                                              ADDRESS:   3420 12th Street
                                                                                         Riverside, CA 92501
                                                              Debtor(s).



        The trustee has filed a final report which includes a request for allowance of administrative claims including
professional fees and costs. The trustee provided notice of the requested professional fees and costs and a hearing
occurred on May 4, 2021 at 1:00 p.m. All appearances were noted on the record.

          Accordingly, the Court hereby ORDERS as follows:

       1.            Fees and expenses of the trustee, Helen R. Frazer, and her professionals are allowed in the following
amounts:

HELEN R. FRAZER, CHAPTER 7 TRUSTEE

                                                  TOTAL
                                                  FINAL                   TOTAL                PAID TO               REMAINING
                                                 REQUEST                 ALLOWED                DATE                 TO BE PAID

FEES:                                        $ 130,417.99               $130,417.99           $      0.00           $ 130,417.99

EXPENSES:                                    $       402.81             $      402.81         $      0.00           $       402.81

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 1                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
        Case 6:16-bk-12192-WJ                   Doc 623 Filed 05/06/21 Entered 05/06/21 12:35:53                                       Desc
                                                 Main Document     Page 2 of 2

SULMEYER KUPETZ, COUNSEL FOR HELEN R. FRAZER, CHAPTER 7 TRUSTEE

                                                TOTAL
                                                FINAL                   TOTAL                PAID TO               REMAINING
                                               REQUEST                 ALLOWED                DATE                 TO BE PAID

FEES:                                      $ 542,340.72               $542,340.72           $      0.00           $ 542,340.72

EXPENSES:                                  $ 19,410.03                $ 19,410.03           $      0.00           $ 19,410.03



BAKER TILLY fka SQUAR MILNER LLP, ACCOUNTANTS FOR HELEN R. FRAZER, CHAPTER 7 TRUSTEE

                                                TOTAL
                                                FINAL                   TOTAL                PAID TO               REMAINING
                                               REQUEST                 ALLOWED                DATE                 TO BE PAID

FEES:                                      $ 95,169.36                $ 95,169.36           $      0.00           $ 95,169.36

EXPENSES:                                  $       556.91             $      556.91         $      0.00           $       556.91



CHAPTER 11 FEES PRIOR TO CONVERSION – TODD TUROCI, THE TUROCI FIRM COUNSEL FOR DEBTOR


                                                TOTAL
                                                FINAL                   TOTAL                PAID TO               REMAINING
                                               REQUEST                 ALLOWED                DATE                 TO BE PAID

FEES:                                      $ 31,379.50                $ 31,379.50           $      0.00           $ 31,379.50

EXPENSES:                                  $     1,337.47             $ 1,337.47            $      0.00           $    1,337.47



        These fees and costs are hereby allowed on a final basis as actual, reasonable and necessary expenses of
preserving the bankruptcy estate that have conferred a substantial benefit upon the estate.
         If the final dividend to creditors is the same or higher than proposed in the trustee’s final report, the trustee shall
proceed with the final distribution to creditors and professionals. The trustee may proceed with making distributions and
the distribution to creditors and professionals shall occur at the same time and no later than ninety days from the entry of
this order.

                                                                          ###




                Date: May 6, 2021




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 2                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
